IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 00-50094
                          Summary Calender
                       _____________________


          GRADY LEE PUBLISHING

                                            Plaintiff-Appellant

          v.

          PRIMEDIA, INC; ET AL

                                            Defendants

          PRIMEDIA, INC; HPC PUBLICATIONS, doing business as
          Distributech

                                            Defendants-Appellees

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                     Docket No. EP-99-CV-191-DB
_________________________________________________________________

                          August 22, 2000

Before KING, Chief Judge, and POLITZ and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Grady Lee Publishing (“Grady”) appeals

the district court’s entry of summary judgment in favor of

Defendants-Appellees Primedia, Inc., and HPC Publications, doing


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
business as Distributech.   For the following reasons, we affirm.



                                 I.

     Grady is a publisher of free advertising leaflets that are

distributed in the El Paso, Texas area.    Distributech1 owns and

manages “community racks” of free publications at various retail

outlets throughout the same area.     Distributech leases spots in

its racks to advertisers who wish to distribute their materials.

In 1991, Grady and Distributech entered into five one-year

“Pocket Rental/Delivery Service” agreements (the “Agreements” or

“1991 Agreements”).   The 1991 Agreements provided that

Distributech would provide space in its racks for Grady’s

materials at Circle-K and Seven-Eleven convenience stores, and at

Smith’s supermarkets (collectively, “the retailers”).

     The Agreements also contained a “Special Conditions” section

which stated that Grady had the “[o]ption to renew at the same

rate for the term of DistribuTech [sic] agreements with the

stores on 12 month contracts.”   The Agreements also specified


     1
        Distributech is a division of Haas Publishing Companies,
Inc. (“Haas”), which in turn is a wholly owned subsidiary of
Primedia, Inc. Grady originally named all three companies as
defendants in this suit. Primedia objected to its inclusion,
claiming that Haas and Distributech were the true parties in
interest, that Primedia had not abused the corporate privilege,
and therefore it was not a proper party. The district court
agreed, and granted Primedia’s motion for summary judgment. On
appeal, Grady does not dispute the district court’s entry of
judgment in favor of Primedia, but only challenges the result as
to Distributech.

                                 2
that they were

          contingent upon DistribuTech USA’s valid
          contract with the owner/manager of the
          location involved. Should such contract
          expire or be cancelled, then this Agreement
          shall terminate simultaneously and the
          parties hereto will be obligated to each
          other only for services/payment up to and
          including the date of termination.


          At the expiration of this contract, pursuant
          to the terms as above set out, this
          [Agreement] shall continue on a month-to-
          month basis until such time as [Grady] signs
          a new [Agreement] or either party gives 30-
          day prior advance written notice of intent
          not to continue under the terms hereof.


     Beginning in 1992, Grady sent Distributech an annual letter

purporting to exercise the renewal clause of the 1991

Agreements.2   In March 1999, however, Distributech informed Grady

that it intended to terminate the 1991 Agreements, and that

Grady’s materials would be removed from Distributech’s racks

unless new agreements were executed.   Grady believed that the

1991 Agreements had been properly renewed and remained in effect,

and that Distributech’s removal of Grady’s materials would

constitute a breach of the Agreements.   Grady refused to

negotiate new agreements, and Distributech subsequently removed

     2
         In 1994, Distributech’s relationship with Circle-K
convenience stores ended. As a result, Distributech racks were
removed from those stores. Pursuant to the terms of the 1991
Agreements, Distributech informed Grady that the Agreements
covering the Circle-K stores were terminated. Grady does not
argue that the 1991 Agreements covering the Circle-K stores were
improperly terminated.

                                 3
Grady’s materials.   In May 1999, Grady filed suit in Texas state

court asserting a breach of contract by Distributech and seeking

actual and exemplary damages and costs.   Distributech

subsequently removed the action to the United States District

Court for the Western District of Texas, invoking the court’s

diversity jurisdiction.

     In the district court, Distributech moved for summary

judgment, arguing that Grady’s right of renewal existed only so

long as the underlying contracts between Distributech and the

retailers in effect at the time the 1991 Agreements were executed

remained in force.   As Distributech had entered into new

contracts with the retailers since the execution of the 1991

Agreements, Grady no longer had a right of renewal.   Therefore,

Distributech argued that the parties had been continuing under

the Agreements on a month-to-month basis, and that Distributech

had not breached the Agreements.3

     Grady moved for partial summary judgment, arguing that the

option clause of the Agreements allowed him to renew the

Agreements for the “term” of Distributech’s agreements with the

retailers.   Grady contended that it therefore had a right to

renew the Agreements so long as Distributech had some sort of

ongoing relationship with the retailers allowing the placement of


     3
        It is undisputed that the underlying contracts between
Distributech and the retailers in effect in 1991 began to expire
in 1992 and have subsequently been replaced by new agreements.

                                 4
community racks within the stores.    As Distributech still had

agreements (albeit different agreements than those in effect in

1991) with Seven-Eleven and Smith’s supermarkets, argued Grady,

the renewal option was still valid and Distributech was obliged

to allow Grady to annually renew the 1991 Agreements at the same

rental rate.

     The district court found that the 1991 Agreements were

unambiguous, and that Grady only had a right of renewal during

the term of the underlying contracts between Distributech and the

retailers that were in force in 1991.    The court determined that

the language of the 1991 Agreements contemplated that as soon as

the underlying contracts between Distributech and the retailers

expired or were cancelled, the 1991 Agreements likewise ended.

Because the underlying contracts between Distributech and the

retailers in force in 1991 had expired and been replaced, the

district court found that the Agreements had formally terminated

and Distributech and Grady’s performance under the terms of the

Agreements had continued on a month-to-month, rather than a year-

to-year, basis.   Finding that Distributech provided the requisite

notice to terminate the month-to-month performance of the

Agreements, and thus that there had been no breach, the district

court granted Distributech’s motion for summary judgment.    Grady

timely appeals.



                                II.

                                 5
     We review a grant of summary judgment de novo, applying the

same standards as the district court.     See Matagorda County v.

Law, 19 F.3d 215, 217 (5th Cir. 1994).    Summary judgment is

proper when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.     See

FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317

(1986).   The interpretation of an unambiguous contract is a

question of law that we review de novo.    See Clardy Mfg. Co. v.

Marine Midland Business Loans Inc., 88 F.3d 347, 351 (5th Cir.

1996) (citations omitted).    In this case, neither party argues

that the district court erred in finding that the 1991 Agreements

are unambiguous.   Rather, Grady claims that the district court

erroneously interpreted the Agreements’ unambiguous terms.

     On appeal, Grady maintains that the parties’ course of

performance indicates that the district court’s interpretation of

the Agreements is flawed.    Grady asserts that even though the

1991 Agreements are unambiguous, the parties’ course of

performance may nonetheless be used to interpret the Agreements.4

Grady argues that it sent Distributech an annual letter

     4
        Distributech argues that we should not consider Grady’s
argument on this issue because he failed to advance it before the
district court. We note, however, that Grady did include
extrinsic evidence regarding the parties’ course of performance
in his motions to the district court, even though this evidence
was offered to the district court in the event it found the 1991
Agreements ambiguous. Given that Distributech ultimately
prevails on the merits, and reading the record in a light most
favorable to Grady, we find that Grady sufficiently preserved the
issue.

                                  6
purporting to renew the 1991 Agreements, that Distributech never

objected to Grady’s purported renewal, and that Distributech

continually acted as though the 1991 Agreements had been annually

renewed.5   As a result, Grady contends that Distributech’s course

of performance indicates that so long as Distributech maintained

community racks at the retailers, and Grady annually exercised

its right to renew, the 1991 Agreements remained in effect.

     Under Texas contract law, it is quite settled that when a

contract is unambiguous, “extrinsic evidence will not be received

for the purpose of creating an ambiguity or to give the contract

a meaning different from that which its language imports.”

Clardy Mfg. Co., 88 F.3d at 352 (internal quotations omitted)

(citing Universal C.I.T. Credit Corp. v. Daniel, 243 S.W.2d 154,

157 (Tex. 1951)); accord Sun Oil Co. (Delaware) v. Madeley, 626
S.W.2d 726, 733 (Tex. 1981) (holding that when a contract is

unambiguous the court shall confine its review to the agreement

“as written”); East Montgomery County Mun. Util. Dist. No. 1 v.

Roman Forest Consol. Mun. Util. Dist., 620 S.W.2d 110, 112 (Tex.

1981) (“The conduct of the parties is ordinarily immaterial in




     5
        While we ultimately decline to consider any course of
performance evidence, we note that Grady’s offered evidence is
not entirely persuasive. While Grady contends that Distributech
acted as though the 1991 Agreements remained in force and had
been annually renewed, the record contains 1995 correspondence in
which Distributech challenges the continuing validity of the 1991
Agreements.

                                 7
the determining of the meaning of an unambiguous instrument.”).6

We agree with Distributech that the Texas cases cited by Grady

for the proposition that a court may consider course of

performance evidence in interpreting an unambiguous contract are

inapposite.   The cases Grady cites either involve the

interpretation of an ambiguous contract, see, e.g., Trinity

Universal Ins. Co. v. Ponsford Brothers, 423 S.W.2d 571, 575

(Tex. 1968), fail to discuss whether the agreement at issue was

ambiguous or unambiguous, see, e.g., United States v. Martin, 480
F. Supp. 880, 883 (S.D. Tex. 1979), or involve circumstances

entirely different than those at issue here, see, e.g., Enserch

Corp. v. Rebich, 925 S.W.2d 75 (Tex. App. 1996, writ dism’d by


     6
         We recognize that there is some disagreement among the
commentators regarding the use of course of performance evidence
in interpreting an unambiguous contract. Farnsworth suggests
that course of performance evidence may serve as an admission and
can be used in interpreting all types of contracts. See II E.
ALLAN FARNSWORTH, FARNSWORTH ON CONTRACTS § 7.13 (2d ed. 1998).
Williston, however, maintains that “the parties’ [course of
performance] conduct, no matter how probative in the abstract,
will not be considered by many and perhaps most courts unless the
contract is ambiguous.” 11 RICHARD A. LORD, WILLISTON ON CONTRACTS
§ 32:14 (1999) (citing East Montgomery County, 620 S.W.2d 110).
Corbin, on the other hand, maintains that “there is no good
reason why the courts should not give great weight to the further
expressions” of the parties through their course of conduct. 3
ARTHUR L. CORBIN, CORBIN ON CONTRACTS § 558 (1960); but see id.
(stating that if the contract is “plain and unambiguous” the
court may determine that “a different meaning will not be adopted
on the basis of the practical application of the parties”).
Given the clear statements by the Texas Supreme Court in Sun Oil
and East Montgomery County, however, we find that the law in
Texas is quite settled: If a contract is unambiguous, extrinsic
evidence regarding the parties’ course of performance may not be
used to interpret the contract’s terms.

                                 8
agr.) (discussing whether a contract had been materially modified

based on the parties’ course of performance).7   As a result, we

refuse to consider the parties’ course of performance in

interpreting the 1991 Agreements.

     Grady also argues that, regardless of the parties’ course of

performance, the district court’s interpretation of the

Agreements nullified the option clause because the underlying

contracts between Distributech and the retailers began expiring

in 1992 – before Grady would have had the opportunity to exercise

the option to renew in the first instance.   Grady’s argument

focuses on the meaning of the word “term” as it is used in the

Agreements’ option to renew.   According to Grady, so long as

Distributech continued to place community racks in the retailers’

stores, the “term” of Distributech’s agreements with the

retailers had not ended and, therefore, Grady had a right to

renew the 1991 Agreements.   We disagree. Grady’s argument is

thwarted by both the plain language of the Agreements and the

general rules of contract interpretation.

     “In construing the unambiguous terms of a contract, we give


     7
        We also note Grady’s reliance on Ervay, Inc. v. Wood, 373
S.W.2d 380 (Tex. Civ. App. 1963, writ ref’d n.r.e.). Indeed, the
language of Evray tends to suggest that the court may consider
post formation evidence in interpreting an unambiguous contract.
As Distributech points out, however, Evray was decided nearly
twenty years before the Texas Supreme Court’s decisions in Sun
Oil and East Montgomery County. Given the more recent
pronouncements of the Texas Supreme Court, we do not find Ervay
to be persuasive on this issue.

                                 9
the words their ordinary meaning unless other provisions suggest

a contrary meaning.”     Scot Properties, Ltd. v. Wal-Mart Stores,

Inc., 138 F.3d 571, 573 (5th Cir. 1998) (citations omitted).

Initially, we note that Grady’s interpretation of “term” is

contrary to the word’s plain meaning.        The word “term” is

commonly defined as a “limited or definite extent of time.”

WEBSTER’S THIRD INTERNATIONAL DICTIONARY (1963).   “Term” does not, as

Grady suggests, refer to an unquantifiable period of time – such

as the amount of time that Distributech will continue to display

community racks at the retailers.

     Furthermore, in interpreting a contract, the court is to

“consider the entire writing in an effort to harmonize and give

effect to all the provisions of the contract so that none will be

rendered meaningless.”     Coker v. Coker, 650 S.W.2d 391, 393 (Tex.

1983).   The Agreements specifically state that when the

underlying contracts between Distributech and the retailers

“expire” or are “cancelled,” the Agreements also terminate.        The

term “expire” connotes a “termination from mere lapse of time.”

BLACK’S LAW DICTIONARY 579 (6th ed. 1990).    “Cancelled,” meanwhile,

suggests a deliberate abandonment or cessation of the

relationship between Distributech and the retailers.        See, e.g.,

id. at 206.   Grady’s interpretation of the Agreements recognizes

that the Agreements would terminate if the contracts between

Distributech and the retailers were cancelled, but it ignores the

effect of those contracts’ expiration.        The plain language of the

                                   10
contract indicates that the parties contemplated that the 1991

Agreements would terminate at the expiration of the underlying

contracts between Distributech and the retailers.     A contrary

reading, whereupon Grady could continuously renew the 1991

Agreements until Distributech ceased placing racks at the

retailers, would render the term “expire” meaningless.       Such a

reading would not give effect to all of the provisions of the

Agreements.   See Coker, 650 S.W.2d at 393.

     Had the underlying contracts between Distributech and the

retailers not expired and been replaced by new contracts, but

rather been extended for a longer term or continued on a month-

to-month basis, the 1991 Agreements would have remained in effect

and Grady would have retained the right to exercise the

Agreements’ renewal option.   Therefore, the district court’s, and

our, interpretation of the Agreements does not nullify the option

clause.   Based on the unambiguous language of the Agreements, we

conclude that once the underlying contracts between Distributech

and the retailers expired, the Agreements were no longer in force

and Distributech and Grady continued to transact business under

the Agreements on a month-to-month basis.     As a result,

Distributech did not breach the 1991 Agreements when it gave

Grady proper notice of its intent to stop displaying Grady’s

materials unless new agreements were negotiated.



                               III.

                                11
For the above stated reasons, we AFFIRM.




                          12